Appeals from the United States *903District Court for the Southern District of Florida. Probable jurisdiction noted.
Karl D. Loos and Neil Brooks for the Secretary of Agriculture. M. W. Wells for the Florida Citrus Commission et al., John F. Donelan for the California Citrus League et al., Sidney Goldstein, Francis A. Mulhern, Wilbur LaRoe, Jr., Arthur L. Winn, Jr. and Samuel H. Moerman for the Port of New York Authority, Denis M. Hurley, James J. Thornton and G. Gary Sousa for the City of New York, Earl Jay Gratz for the Philadelphia Terminals Marketing Association et al., and Wilmer A. Hill for the United Fresh Fruit & Vegetable Association et al., appellants in No. 481. Edward M. Reidy and Leo H. Pou for the Interstate Commerce Commission; and Francis L. Brown, A. P. Donadío and J. F. Eshelman for the Baltimore & Ohio Railroad Co. et al., appellees.
Reported below: 114 F. Supp. 420.